The Chancellor.
The only question submitted upon the hearing was, whether the defence of usury is established. The mortgagor evidently paid a large commission in the negotiation of the loan of $6,000, and it is probable that he paid a large one on the subsequent loan of $8,000; but it does not appear that Mrs. Spring, the mortgagee, or Seth G. Babcock, her agent in making the loans, received or had any benefit from those commissions. The proof is that she lent the whole of the $8,000. The defence of usury is not established, and there will be a decree for the complainant accordingly.